Name: Commission Regulation (EEC) No 840/87 of 23 March 1987 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 81 / 12 25 . 3 . 87Official Journal of the European Communities COMMISSION REGULATION (EEC) No 840/87 of 23 March 1987 on the supply of various lots of skimmed-milk powder as food aid Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as last amended by Regulation (EEC) No 3826/85 ( ®) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 773/87 (4), and in particular Article 7 (5) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 7 414 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accordance with the rules laid down in Commission HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply skim ­ med-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 March 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12. 1982, p. 1 . 2) OJ No L 29, 4 . 2. 1986, p. 3 . (3) OJ No L 148 , 28 . 6 . 1968 , p . 13 . 4 OJ No L 78 , 20 . 3 . 1987, p . 1 . 0 OJ No L 142, 1 . 6 . 1983, p . 1 . (6) OJ No L 371 , 31 . 12. 1985, p . 1 . 25. 3 . 87 Official Journal of the European Communities No L 81 /13 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1986  Action No 92/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Somalia 4 . Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6. Total quantity 60 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Netherlands 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION No 92/87 / SOMALIA 0232602 / ACTION OF THE WORLD FOOD PROGRAMME / BERBERA' 12. Shipment period Before 15 May 1987 1 3 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Netherlands intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) (*) (J) (8) No L 81 / 14 Official Journal of the European Communities 25. 3 . 87 Description of the lot B 1 . Programme : 1986  Action No 93/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination China 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 770 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics 0 10 . Packaging 25 kilograms (10) 11 . Supplementary markings on the packaging 'ACTION No 93/87 / CHINA 0264700 / ACTION OF THE WORLD FOOD PROGRAMME / SHANGHAI' 12. Shipment period Before 31 May 1987 13 . Closing date for the submission of tenders 6 April 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 June 1987 27 April 1987 15 . Miscellaneous onmoo 25. 3 . 87 Official Journal of the European Communities No L 81 / 15 Description of the lot C 1 . Programme : 1986  Action No 94/87 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Uganda 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6. Total quantity 1 035 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9. Specific characteristics Entered into stock after 1 August 1986 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'ACTION No 94/87 / UGANDA 0244301 / ACTION OF THE WORLD FOOD PROGRAMME / MOMBASA IN TRANSIT TO UGANDA' 12. Shipment period Before 31 May 1987 13 . Closing date for the submission of tenders 6 April 1987 14. In the case of a second invitation to tender I I pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : I (a) shipment period Before 15 June 1987 (b) closing date for the submission of tenders 27 April 1987 15. Miscellaneous CM5) (6 ) (7 ) (8 ) No L 81 / 16 Official Journal of the European Communities 25 . 3 . 87 Description of the lot D 1 . Programme : 1986  Action No 95/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Zambia 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 22 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency French 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms (10) 11 . Supplementary markings on the packaging A green lot at least 20 centimetres in diameter and : 'ACTION No 95/87 / ZAMBIA 0271000 / ACTION OF THE WORLD FOOD PROGRAMME / DAR ES SALAAM IN TRANSIT TO ZAMBIA' 12. Shipment period Before 15 May 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (*) 0 (*) Q (8) 25. 3 . 87 Official Journal of the European Communities No L 81 / 17 Description of the lot E 1 . Programme : 1986  Action No 96/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Madagascar 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 35 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION No 96/87 / MADAGASCAR 0266100 / ACTION OF THE WORLD FOOD PROGRAMME / TOAMASINA' 12 . Shipment period Before 31 May 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders ' 15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 0 0 O (8) No L 81 / 18 Official Journal of the European Communities 25. 3 . 87 Description of the lot F 1 . Programme : 1986  Action No 97/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Pakistan 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 20 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency United Kingdom 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'ACTION No 97/87 / PAKISTAN 0278100 / ACTION OF THE WORLD FOOD PROGRAMME / KARACHI' 12 . Shipment period Before 31 May 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the United Kingdom intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) (*) Q (8) 25. 3 . 87 Official Journal of the European Communities No L 81 / 19 Description of the lot G 1 . Programme : 1986  Action No 98/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination PDR Yemen 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 113 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Irish 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'ACTION No 98/87 / PDR YEMEN 0060802 / ACTION OF THE WORLD FOOD PROGRAMME / ADEN' 12. Shipment period Before 10 June 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (*) (^ (*) f7) (8) No L 81 /20 Official Journal of the European Communities 25. 3 . 87 Description of the lot H 1 . Programme : 1986  Action No 99/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Egypt 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6. Total quantity 121 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entered into stock after 1 August 1986 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION No 99/87 / EGYPT 0259400 / ACTION OF THE WORLD FOOD PROGRAMME / ALEXANDRIA' 12. Shipment period Before 15 May 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (A) (^ (6) (^ (8) 25. 3 . 87 Official Journal of the European Communities No L 81 /21 Description of the lot I 1 . Programme : 1986  Action No 100/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Zambia 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 28 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency French 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms (10) 11 . Supplementary markings on the packaging A green dot at least 20 centimetres in diameter and : 'ACTION No 100/87 / ZAMBIA 0253800 / ACTION OF THE WORLD FOOD PROGRAMME / DAR ES SALAAM IN TRANSIT TO LUSAKA' 12. Shipment period Before 15 May 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders - 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) (*) (J) (8) No L 81 /22 Official Journal of the European Communities 25 . 3 . 87 Description of the lot K 1 . Programme : 1986  Action No 101 /87 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Cuba 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 2 000 tonnes (u) 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks United Kingdom 9 . Specific characteristics Entered into stock after 1 June 1986 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging ACClÃ N N ° 101 /87 / 'CUBA 0270200 / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / HAVANA' 12 . Shipment period Before 31 May 1987 13 . Closing date for the submission of tenders 6 April 1987 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 15 June 1987 (b) closing date for the submission of tenders 27 April 1987 15 . Miscellaneous HOOCH12) 25. 3 . 87 Official Journal of the European Communities No L 81 /23 Description of the lot L 1 . Programme : 1986  Action No 102/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Gambia 4. Stage and place of delivery fob * 5 . Representative of the recipient (2) (3)  6 . Total quantity 5 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION No 102/87 / GAMBIA 0272900 / ACTION OF THE WORLD FOOD PROGRAMME / BANJUL' 12 . Shipment period Before 15 May 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 0 (*) 0 (8) No L 81 /24 Official Journal of the European Communities 25. 3 . 87 Description of the lot M 1 . Programme : 1986  Action No 103/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Sao Tome and Principe 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 55 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Danish 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACÃ Ã O No 103/87 / STP 0225003 / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL / SAO TOMÃ ' 12. Shipment period Before 15 May 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 1 5. Miscellaneous' The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) Is) (*) f7) (8) 25. 3 . 87 Official Journal of the European Communities No L 81 /25 Description of the lot N 1 . Programme : 1986  Action No 90/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 27 October 1986 2 . Recipient 3 . Country of destination | Honduras 4. Stage and place of delivery cif (Puerto Cortes) 5. Representative of the recipient Sr. Francisco Figueroa, Consejo Superior de PlanificaciÃ ³n Econ6mica, Edificio Altos Banco Atlantida, Calle Real de Comayajuela, Comayajuela D. C. Honduras, Apartado Postal 1327  Telex : 1222 6. Total quantity 300 tonnes 7. Origin of the skimmed-milk powder Community market confined to Denmark, Ireland and the United Kingdom 8 . Intervention agency  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms (H) 1 1 . Supplementary markings on the packaging 'ACClÃ N N ° 90/87 / LECHE EN POLVO DESCREMADA ENRIQUECIDA CON VITAMINAS A y D / DONAClÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A HONDURAS' 12 . Shipment period Before 31 May 1987 13 . Closing date for the submission of tenders 6 April 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 June 1987 27 April 1987 15. Miscellaneous (4) 0 No L 81 /26 Official Journal of the European Communities 25. 3 . 87 Description of the lot O 1 . Programme : 1986  Action No 91 /87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 27 October 1986 2. Recipient 3 . Country of destination | Honduras 4. Stage and place of delivery fob 5 . Representative of the recipient Embassy of Honduras (Mr Zapata), 3 , Av. des Gaulois , B-1040 Brussels , Tel . 734 00 00 6 . Total quantity 500 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks United Kingdom 9 . Specific characteristics Entered into stock after 1 June 1986 10 . Packaging 25 kilograms (10) 11 . Supplementary markings on the packaging 'ACCI6N N ° 91 /87 / LECHE EN POLVO DESCREMADA / DONAClÃ N DE LA COMUNIDAD ECON6MICA EUROPEA A HONDURAS' 12 . Shipment period Before 31 May 1987 13 . Closing date for the submission of tenders 6 April 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 June 1987 27 April 1987 15 . Miscellaneous 00 25 . 3 . 87 Official Journal of the European Communities No L 81 /27 Description of the lot P 1 . Programme : 1986  Action No 68/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient ICRC 3 . Country of destination Kenya 4 . Stage and place of delivery cif Mombasa 5 . Representative of the recipient (2) (3)  6 . Total quantity 20 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Netherlands 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging A red cross 10 x 10 centimetres and : 'ACTION No 68/87 SUD-0013 / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / MOMBASA' 12. Shipment period Before 15 May 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Netherlands intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) No L 81 /28 Official Journal of the European Communities 25. 3 . 87 Description of the lot Q 1 . Programme : 1986  Action No 84/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 3 July 1986 2. Recipient Cooperative Republic of Guyana 3 . Country of destination Guyana 4. Stage and place of delivery cif Georgetown 5. Representative of the recipient Ruys &amp; Co ., Antwerpen, Attention : Mr Verbeek Tel . 03/233 87 90  Telex 72255 Ruys 6 . Total quantity 300 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entered into stock after 1 August 1986 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'ACTION No 84/87 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO GUYANA' 12. Shipment period Before 31 May 1987 13 . Closing date for the submission of tenders 6 April 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 June 1987 27 April 1987 15 . Miscellaneous no 25. 3 . 87 Official Journal of the European Communities No L 81 /29 Description of the lot R 1 . Programme : 1986  Action No 108/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient UNHCR 3 . Country of destination Somalia 4 . Stage and place of delivery cif Berbera 5 . Representative of the recipient (2) (3)  6 . Total quantity 800 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION No 108/87 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE TO REFUGEES IN SOMALIA / FOR FREE DISTRIBUTION / BERBERA' 12 . Shipment period Before 31 May 1987 13 . Closing date for the submission of tenders 6 April 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 June 1987 27 April 1987 15 . Miscellaneous (4)0 No L 81 /30 Official Journal of the European Communities 25 . 3 . 87 Description of the lot S 1 . Programme : 1986  Action No 116/87 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination China 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 1 230 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency  9 . Specific characteristics 0 10 . Packaging 25 kilograms (10) 11 . Supplementary markings on the packaging 'ACTION No 116/87 / CHINA 0264700 / ACTION OF THE WORLD FOOD PROGRAMME / XINGANG' 12 . Shipment period Before 31 May 1987 13 . Closing date for the submission of tenders 6 April 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 15 June 1987 (b) closing date for the submission of tenders 27 April 1987 15 . Miscellaneous (4) (5 ) (6 ) (7 ) (8 ) 25. 3 . 87 Official Journal of the European Communities No L 81 /31 Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9 , shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2 . (3) Once the successful tenderer has been informed of the award of the contract, he shall immeditely contact the beneficiary or his representative with a view to determining what documents are required for the consigment and the details of period, rate and other circumstances concerning shipment. (4) Commission delegate to be contacted by the tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (*) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (*) The successful tenderer shall transmit to the representatives of the beneficiary at the time of delivery a health certificate . Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals , processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (8) The successful tenderer shall transmit to the representatives of the beneficiary at the time of delivery a certificate of origin . (') The milk powder must be obtained by the process ' low-heat temperature expressed whey protein nitrogen, not less than 6,0 mg/g' and correspond to the characteristics mentioned in Annex I to Regula ­ tion (EEC) No 625/78 (Official Journal of the European Communities No L 84 of 31 March 1978 , page 19). However, concerning the ' total colony count' the standard ADMI Standard Methods ED, 1971 , pages 16 to 21 can be used instead of the international standard FIL 49 : 1970 . ( 10) To be delivered on standard pallets  40 bags each pallet  wrapped in plastic shrinked cover. (") Analysis and quality certificate listing technical specifications of the product and issued by official entity in country of origin . ( 12) Packaging certificate giving net weight per package and total weight of packaging. (13) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the C series of the Official Journal of the European Communities, indicating the location of the warehouses in which the product is stored. (H) Shipment to take place in 20-foot containers ; conditions FCL/LCL Shippers-count-load and stowage (cls).